Citation Nr: 0415107	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-13 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for Crohn's disease, 
currently rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1977 to August 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating 
determination of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  

At his August 2003 hearing before the undersigned Veterans 
Law Judge, the veteran raised the issues of entitlement to 
service connection for a psychiatric disorder and fistulas.  
These issues are referred to the RO for appropriate action.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his August 2003 hearing, the veteran indicated that he had 
been receiving treatment at Loma Linda Hospital for his 
Crohn's disease on a recurring basis, including having 
undergone an examination one week prior to his hearing.  The 
Board notes that the last outpatient treatment record from 
this facility which has been associated with the claims file 
dates back to November 2001.  Both the veteran and his 
representative have requested that these records be obtained 
prior to deciding the veteran's claim.  

At his personal hearing, the veteran also described a 
worsening in his condition.  VA is obliged to afford veterans 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

The veteran also complained about the length and thoroughness 
of the last VA examination that was performed in August 2001.  
His representative requested that the veteran be afforded a 
new VA examination to determine the current severity of the 
veteran's condition, indicating that the last VA examination 
had been conducted in 2001.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for Crohn's disease since November 2001.  
The RO should attempt to obtain  copies 
of the veteran's relevant treatment 
reports from the sources identified whose 
records have not previously been secured.  

3.  The RO should schedule the veteran 
for a VA examination by an appropriate  
specialist to determine the nature and 
severity of his Crohn's Disease.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.
The examiner is requested to note the 
absence or presence of the following: 
marked malnutrition; anemia; general 
debility; and/or liver abscess. He should 
also be asked to comment on the impact of 
the disease on the veteran's ability to 
work.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  


If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


